WR-64,101-07
                                                                          COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                 DISTRICT ATTORNEY'S OFFICE                               Transmitted 6/11/2015 2:48:58 PM
                    SS-" & 424™ J u d i c i a l D i s t r i c t s           Accepted 6/11/2015 3:05:01 PM
                                                                                            ABEL ACOSTA
                                        COVNTIES O F                                                CLERK
                          B L A N C O • B1XBNBT • IJLANO * S A N S A B A
                                                                            RECEIVED
                                Wiley B. McAfee                      COURT OF CRIMINAL APPEALS
                                                                            6/11/2015
                                      District Attorney                ABEL ACOSTA, CLERK

                                      June 11, 2014


Mr. Abel Acosta
Clerk of Court of Criminal Appeals
P. 0 . Box 12308, Capitol Station
Austin, TX 78711

Re:      Case No. WR-64-101-07; Ex parte Rodgey Nesby
         Art. 11.07 writ application; Trial Court #9322F; Burnet County

Dear Mr. Acosta:

      Please accept this letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the above described case. Lead Counsel for this case is:

         Gary W. Bunyard
         Assistant District Attorney
         P.O. Box 725
         Llano, TX 78643
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard@co.llano.tx.us
         Texas State Bar No. 03353500


                                                       Sincerely,


                                                       GacjP^. Bunyard
                                                       Assistant District Attorney




      811 Berry Stre^ • P.O. Box 725 • Uano, Texaa 78643 • 325-247-5755 • Fax 325-247-5274